PER CURIAM.
The county judge granted Baugher’s motion to dismiss the information filed against him for misdemeanor stalking1 on the ground it is unconstitutionally vague and overbroad. The state filed this appeal. We have jurisdiction.2
The trial court’s decision is contrary to our opinion in Bouters v. State, 634 So.2d 246 (Fla. 5th DCA 1994). Accordingly, we reverse and remand for further proceedings.
REVERSED and REMANDED.
COBB, W. SHARP, and THOMPSON, JJ., concur.

. § 784.048(2), Fla.Stat. (Supp.1992).


. § 26.012, Fla.Stat. (1993); Fla.R.App.P. 9.030(b)(1).